Exhibit 10.1

Execution Version

 

 

 

AMENDMENT NO 1. TO AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 30, 2015

among

JARDEN CORPORATION,

as the US Borrower,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 

BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC and UBS SECURITIES

LLC

as Joint Lead Arrangers and Joint Book-Running Managers,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC SECURITIES (USA)

INC., RBC CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC. AND WELLS

FARGO SECURITIES, LLC

as Joint Book-Running Managers,

DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC AND PNC CAPITAL

MARKETS LLC

as Co-Documentation Agents,

and

BARCLAYS BANK PLC,

as Syndication Agent



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
July 30, 2015 (this “Amendment”), among JARDEN CORPORATION, a Delaware
corporation (the “US Borrower” or the “Borrower Representative”), BARCLAYS BANK
PLC, as administrative agent and collateral agent for the Lenders and the L/C
Issuers (in such capacities, together with any successor in such capacities, the
“Administrative Agent”) and each Lender party hereto, amends certain provisions
of the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 19, 2014 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among the US Borrower and the Luxembourg Borrower (as
defined in the Credit Agreement), the Lenders and the L/C Issuers party thereto
from time to time and the Administrative Agent.

Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, pursuant to, and subject to the terms and conditions of,
Section 2.01(c) (Facilities Increase) of the Credit Agreement, the Borrower
Representative has requested pursuant to a Facilities Increase Notice (the “Term
B1 Facilities Increase”) an increase in the aggregate principal amount of the
Tranche B Term Loan Facility to be effectuated by the disbursement of one or
more additional Tranche B1 Term Loans to the US Borrower, in an aggregate
principal amount of $300,000,000 (each a “New Tranche B1 Term Loan”);

WHEREAS, certain existing Lenders, and certain other Persons as provided herein
who are Eligible Assignees, have committed to participate in the New Tranche B1
Term Loans by forwarding their commitment thereof to the Administrative Agent in
accordance with Section 2.01(c) (Facilities Increase) of the Credit Agreement
(collectively, the “New Tranche B1 Term Loan Lenders”);

WHEREAS, pursuant to, and subject to the terms and conditions of,
Section 2.01(c) (Facilities Increase) of the Credit Agreement, the Borrower
Representative has requested pursuant to a Facilities Increase Notice an
increase (the “Term B2 Facilities Increase”, and together with the Term B1
Facilities Increase, the “Fourth Facilities Increase”) in the aggregate
principal amount of the Tranche B Term Loan Facility to be effectuated by the
disbursement of an additional Series of Tranche B Term Loans, designated as
Tranche B2 Term Loans, to the US Borrower in an aggregate principal amount of
$600,000,000 (the “Tranche B2 Term Loans”);

WHEREAS, certain existing Lenders holding Tranche B Term Loans and Tranche B1
Term Loans, and certain other Persons as provided herein who are Eligible
Assignees, have committed to participate in the Tranche B2 Term Loans in the
amount notified to such Person by the Administrative Agent (but in no event
greater than the amount such Person committed to make as Tranche B2 Term Loans)
by forwarding their commitment thereof to the Administrative Agent in accordance
with Section 2.01(c) (Facilities Increase) of the Credit Agreement
(collectively, the “Tranche B2 Term Loan Lenders”);

WHEREAS, in connection with its incurrence of New Tranche B1 Term Loans and
Tranche B2 Term Loans, the US Borrower intends to acquire (the “Acquisition”)
all of the capital stock of Waddington Group, Inc., a Delaware corporation,
through an agreement and plan of merger;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Borrower Representative desires to amend certain provisions of the
Credit Agreement as more fully described herein necessary to implement the
Fourth Facilities Increase;

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the Administrative Agent is permitted to, with the consent of the
Borrowers, amend, modify or supplement the Credit Agreement to cure any errors
(including, but not limited to, typographical errors, incorrect cross-references
or incorrectly-named defined terms), defect, ambiguity, inconsistency or any
other error or omission of a technical nature without any further action or
consent of any other Lender; and

WHEREAS, the Borrower Representative, each Guarantor party to the Guarantor
Consent (as defined below), the Lenders executing this Amendment and the
Administrative Agent agree, subject to the limitations and conditions set forth
herein, to amend certain provisions of the Credit Agreement, in each case, as
more fully described herein necessary to implement the Fourth Facilities
Increase, and pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the Borrowers, each Guarantor party to the Guarantor Consent (as
defined below), and the Administrative Agent agree, subject to the limitations
and conditions set forth herein, to amend the Credit Agreement to cure an error
of a technical nature in Section 2.08(e)(ii) (the Credit Agreement as amended
hereby, the “Amended Credit Agreement”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Amendment
Number 1 Effective Date (as defined below), and subject to the satisfaction of
the conditions set forth in Section 4 (Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such
Section 1.01:

“Amendment Number 1 to Amended and Restated Credit Agreement” means that certain
Amendment No. 1 to this Agreement, dated as of July 30, 2015, among the Borrower
Representative, the Administrative Agent and the Lenders party thereto and
consented to by the Luxembourg Borrower.

“Amendment Number 1 Effective Date” means the date on which the Amendment Number
1 to Amended and Restated Credit Agreement shall have become effective in
accordance with its terms.

“Amendment Number 1 Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Amendment Number 1 to Amended and Restated Credit Agreement,
dated as of July 30, 2015 and executed by each of the Guarantors.

“New Tranche B1 Term Loan” means the new Tranche B1 Term Loans made pursuant to
Amendment Number 1 to Amended and Restated Credit Agreement.

“New Tranche B1 Term Loan Lenders” means each Lender that has a Tranche B Term
Loan Commitment or a portion of the Outstanding Amount under the Tranche B Term
Loan Facility, in each case representing a New Tranche B1 Term Loan.

“Pro Rata Tranche B2 Term Share” means, with respect to each Tranche B2 Term
Loan Lender, the percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B2 Term

 

2



--------------------------------------------------------------------------------

Loan funded by such Tranche B2 Term Loan Lender as of the date of measurement
thereof, after giving effect to any subsequent assignments made pursuant to
Section 10.07 (Assignments and Participations), pursuant to which such Tranche
B2 Term Loan Lender becomes a party hereto, as applicable.

“Required Tranche B2 Term Loan Lenders” means, as of any date of determination,
Tranche B2 Term Loan Lenders having more than fifty percent (50%) of the
Outstanding Amount of the Tranche B2 Term Loans; provided that the portion of
the Outstanding Amount of the Tranche B2 Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche B2 Term Loan Lenders.

“Stated Tranche B2 Term Loan Maturity Date” means July 30, 2022.

“Tranche B2 Term Loan” means each Tranche B2 Term Loan as defined in and made
pursuant to Amendment Number 1 to Amended and Restated Credit Agreement.

“Tranche B2 Term Loan Lender” means each Lender that has a Tranche B Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche B Term Loan
Facility, in each case, representing a Tranche B2 Term Loan.

“Tranche B2 Term Loan Maturity Date” means the earlier to occur of (a) the
Stated Tranche B2 Term Loan Maturity Date and (b) such earlier date upon which
the Outstanding Amounts under the Tranche B2 Term Loan, including accrued and
unpaid interest, are either due and payable or are otherwise paid in full in
accordance with the terms hereof.

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating the following defined terms in their entirety to read as
follows:

“Pro Rata Tranche B Term Share” means, with respect to each Tranche B Term Loan
Lender (other than a Tranche B1 Term Loan Lender or a Tranche B2 Term Loan
Lender), the percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B Term Loan (other than any Tranche B1 Term Loan
or any Tranche B2 Term Loan) funded by such Tranche B Term Loan Lender as of the
date of measurement thereof, after giving effect to any subsequent assignments
made pursuant to Section 10.07 (Assignments and Participations), pursuant to
which such Tranche B Term Loan Lender becomes a party hereto, as applicable.

“Required Tranche B Term Loan Lenders” means, as of any date of determination,
Tranche B Term Loan Lenders (except for Tranche B1 Term Loan Lenders and Tranche
B2 Term Loan Lenders) having more than fifty percent (50%) of the Outstanding
Amount of the Tranche B Term Loans (except for Tranche B1 Term Loans and Tranche
B2 Term Loans); provided that the portion of the Outstanding Amount of the
Tranche B Term Loans (except for Tranche B1 Term Loans and Tranche B2 Term
Loans) held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche B Term Loan Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date, the Tranche B1 Term Loan Maturity Date, the
Tranche B2 Term Loan Maturity Date or the maturity date of any Incremental Term
Loan, as applicable.

“Tranche B Term Loan Lender” means each Lender that has a Tranche B Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche B Term Loan
Facility. Unless otherwise expressly distinguished herein, each use of the term
“Tranche B Term Loan Lender” shall include any Tranche B1 Term Loan Lender and
any Tranche B2 Term Loan Lender.

 

3



--------------------------------------------------------------------------------

(c) The defined term “Applicable Margin” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) adding the phrase “and
except for any Tranche B2 Term Loan” immediately following the phrase “except
for any Tranche B1 Term Loan” in clause (a) thereof and (ii) inserting the
following new clause (c) immediately following clause (b) and re-lettering the
current clauses (c) through (e) as new clauses (d) through (f), respectively:

“(c) with respect to the Segments of the Tranche B2 Term Loan maintained as
(x) Base Rate Loans, a rate equal to 1.75% per annum and (y) Eurodollar Rate
Loans, a rate equal to 2.75% per annum.”

(d) The defined term “Disqualified Stock” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the phrase “Stated
Tranche B1 Term Loan Maturity Date” therein and replacing it with the phrase
“Stated Tranche B2 Term Loan Maturity Date”.

(e) The defined term “Earlier Maturity Date” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting each use of the
phrase “(other than Tranche B1 Term Loans)” immediately following the phrase
“Tranche B Term Loans” in clauses (i), (ii) and (iii) thereof and replacing it
with “(other than the Tranche B1 Term Loans and Tranche B2 Term Loans)”.

(f) The defined term “Interest Payment Date” appearing in Section 1.01(Defined
Terms) of the Credit Agreement is hereby amended by deleting each use of the
phrase “the Tranche B Term Loan Maturity Date or the Tranche B1 Term Loan
Maturity Date” therein and replacing it with the phrase “, the Tranche B Term
Loan Maturity Date, the Tranche B1 Term Loan Maturity Date or the Tranche B2
Term Loan Maturity Date”.

(g) The defined term “Interest Period” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by deleting clause (iii) of the
proviso therein in its entirety and replacing it with the following:

“(iii) no Interest Period shall extend beyond (v) with respect to Revolving
Loans, Swing Line Loans and L/C Obligations, the Revolving Credit Stated
Maturity Date, (w) with respect to any Segment of the Tranche A Term Loan, the
Stated Tranche A Term Loan Maturity Date, (x) with respect to any Segment of the
Tranche B Term Loan (except for Tranche B1 Term Loans and Tranche B2 Term
Loans), the Stated Tranche B Term Loan Maturity Date, (y) with respect to any
Segment of the Tranche B1 Term Loan, the Stated Tranche B1 Term Loan Maturity
Date and (z) with respect to any Segment of the Tranche B2 Term Loan, the Stated
Tranche B2 Term Loan Maturity Date.”

(h) The defined term “Loan Documents” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by adding the phrase “, Amendment
Number 1 to Amended and Restated Credit Agreement, the Amendment Number 1
Guarantor Consent” after the phrase “the Fifth Amendment Guarantor Consent” and
before the word “and” therein.

(i) The defined term “Permitted Senior Notes” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the phrase “Stated
Tranche B1 Term Loan Maturity Date” in clause (iii) of the proviso therein and
replacing it with the phrase “Stated Tranche B2 Term Loan Maturity Date”.

 

4



--------------------------------------------------------------------------------

(j) The defined term “Tranche B Term Loan” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the last sentence
thereof and replacing it with the following:

“Unless otherwise expressly distinguished herein, each use of the term “Tranche
B Term Loan” shall include any Incremental Tranche B Term Loan, including the
Tranche B1 Term Loans and Tranche B2 Term Loans.”

(k) The defined term “Tranche B Term Loan Commitment” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by deleting the phrase
“and/or Pro Rata Tranche B1 Term Share, as applicable,” immediately after the
phrase “Pro Rata Tranche B Term Share” found therein and replacing it with “,
Pro Rata Tranche B1 Term Share and/or Pro Rata Tranche B2 Term Share, as
applicable”.

(l) The defined term “Tranche B Term Loan Maturity Date” appearing in
Section 1.01(Defined Terms) of the Credit Agreement is hereby amended by
deleting the phrase “(except for Tranche B1 Term Loans)” immediately following
the phrase “Tranche B Term Loan” in clause (b) thereof and replacing it with
“(except for Tranche B1 Term Loans and Tranche B2 Term Loans)”.

(m) Section 2.03(c) (Borrowings, Conversions and Continuations) of the Credit
Agreement is hereby amended by deleting the phrases “, (iv) no Segment of the
Tranche B Term Loans (except for Tranche B1 Term Loans) may be Converted into or
Continued as a Eurodollar Rate Segment without the consent of the Required
Tranche B Term Loan Lenders and (v) no Segment of the Tranche B1 Term Loans may
be Converted into or Continued as a Eurodollar Rate Segment without the consent
of the Required Tranche B1 Term Loan Lenders” and replacing them with the
following phrases: “, (iv) no Segment of the Tranche B Term Loans (except for
Tranche B1 Term Loans and Tranche B2 Term Loans) may be Converted into or
Continued as a Eurodollar Rate Segment without the consent of the Required
Tranche B Term Loan Lenders, (v) no Segment of the Tranche B1 Term Loans may be
Converted into or Continued as a Eurodollar Rate Segment without the consent of
the Required Tranche B1 Term Loan Lenders and (vi) no Segment of the Tranche B2
Term Loans may be Converted into or Continued as a Eurodollar Rate Segment
without the consent of the Required Tranche B2 Term Loan Lenders”.

(n) Section 2.06(b) (Optional Prepayment of the Term Loans) of the Credit
Agreement is hereby amended by (i) deleting each use of the phrase “, Tranche B
Term Loans (except for Tranche B1 Term Loans) and/or Tranche B1 Term Loans”
found in clause (i) thereof and replacing it with the phrase “, Tranche B Term
Loans (except for Tranche B1 Term Loans and Tranche B2 Term Loans), Tranche B1
Term Loans and/or Tranche B2 Term Loans”, (ii) deleting each use of the phrase
“, Tranche B Term Loans (except for Tranche B1 Term Loans) and Tranche B1 Term
Loans” found in clause (iii)(u) and thereof and replacing it with the phrase “,
Tranche B Term Loans (except for Tranche B1 Term Loans and Tranche B2 Term
Loans), Tranche B1 Term Loans and/or Tranche B2 Term Loans” (iii) deleting the
phrase “, Pro Rata Tranche B Term Share and/or Pro Rata Tranche B1 Term Share”
in clause (i) thereof and replacing it with the phrase “, Pro Rata Tranche B
Term Share, Pro Rata Tranche B1 Term Share and/or Pro Rata Tranche B2 Term
Share”, (iv) by deleting the phrase “, Tranche B Term Loans (except for
Tranche B1 Term Loans) and Tranche B1 Term Loans” in clause (iii)(z) thereof and
replacing it with the phrase “, Tranche B Term Loans (except for Tranche B1 Term
Loans and Tranche B2 Term Loans), Tranche B1 Term Loans and Tranche B2 Term
Loans” and (v) adding the following new clauses (vii) and (viii) immediately
after clause (vi) thereof:

“(vii) Any (A) amendment, amendment and restatement or other modification of
this Agreement consummated on or prior to the date that is six (6) months after
the Amendment Number 1 Effective Date or (B) voluntary prepayment of the New
Tranche B1 Term Loans consummated on or prior to the date that is six (6) months
after the Amendment Number 1 Effective Date with the proceeds of any other
Indebtedness, including a substantially concurrent issuance or incurrence of new
bank term loans under this Agreement (which voluntary prepayment shall be deemed
to have occurred even if a portion of the New Tranche B1 Term Loans are
replaced, converted or re-evidenced with, into or by such new loans)

 

5



--------------------------------------------------------------------------------

the effect of which, in the case of either clause (A) or clause (B), is to
decrease the Applicable Margin (or otherwise decrease the interest rate) with
respect to any of the New Tranche B1 Term Loans (including by virtue of any such
replacement, conversion or re-evidencing), shall be accompanied by a fee payable
to the New Tranche B1 Term Loan Lenders (which shall include any New Tranche B1
Term Loan Lender that is repaid in connection with any such amendment, amendment
and restatement or other modification) in an amount equal to 1.0% of the
aggregate principal amount of such amended, amended and restated, modified or
prepaid New Tranche B1 Term Loans;” and

“(viii) Any (A) amendment, amendment and restatement or other modification of
this Agreement consummated on or prior to the date that is six (6) months after
the Amendment Number 1 Effective Date or (B) voluntary prepayment of the Tranche
B2 Term Loans consummated on or prior to the date that is six (6) months after
the Amendment Number 1 Effective Date with the proceeds of any other
Indebtedness, including a substantially concurrent issuance or incurrence of new
bank term loans under this Agreement (which voluntary prepayment shall be deemed
to have occurred even if a portion of the Tranche B2 Term Loans are replaced,
converted or re-evidenced with, into or by such new loans) the effect of which,
in the case of either clause (A) or clause (B), is to decrease the Applicable
Margin (or otherwise decrease the interest rate) with respect to any of the
Tranche B2 Term Loans (including by virtue of any such replacement, conversion
or re-evidencing), shall be accompanied by a fee payable to the Tranche B2 Term
Loan Lenders (which shall include any Tranche B2 Term Loan Lender that is repaid
in connection with any such amendment, amendment and restatement or other
modification) in an amount equal to 1.0% of the aggregate principal amount of
such amended, amended and restated, modified or prepaid Tranche B2 Term Loans.”

(o) Section 2.08(e) (Repayment of Loans) of the Credit Agreement is hereby
amended by deleting the phrase “(except for any Tranche B1 Term Loans)”
immediately following the phrase “Tranche B Term Loans” each time such phrase
appears therein and replacing it with “(except for any Tranche B1 Term Loans and
Tranche B2 Term Loans) and deleting clause (ii) and replacing such deleted
clause with the following new clause (ii) and adding a new clause
(iii) immediately following new clause (ii):

“(ii) to the Tranche B1 Term Loan Lenders, the aggregate principal amount of all
Tranche B1 Term Loans outstanding on the following dates (or, if any such date
is not a Business Day, the next succeeding Business Day) in an amount equivalent
to the percentage set forth opposite such date of (i) with respect to the first
seven dates listed below, the Outstanding Amount of the Tranche B1 Term Loans on
the Fourth Amendment Effective Date and (ii) with respect to each other date
listed below, the Outstanding Amount of the Tranche B1 Term Loans as of the
Fourth Amendment Effective Date plus the amount of Tranche B1 Term Loan
Borrowings made on the Amendment Number 1 Effective Date, and subject to
adjustments for prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount   December 31, 2013      0.25 %  March 31, 2014      0.25 %  June 30,
2014      0.25 %  September 30, 2014      0.25 %  December 31, 2014      0.25 % 
March 31, 2015      0.25 %  June 30, 2015      0.25 % 

 

6



--------------------------------------------------------------------------------

Date

   Amount  

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

Tranche B1 Term Loan
Maturity Date

    
 
  the entire unpaid
principal balance of the
Tranche B1 Term Loans   
  
  

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche B1 Term Loans on the Tranche B1 Term Loan
Maturity Date.

(iii) to the Tranche B2 Term Loan Lenders, the aggregate principal amount of all
Tranche B2 Term Loans outstanding on the Amendment Number 1 Effective Date (or,
if any such date is not a Business Day, the next succeeding Business Day) in an
amount equivalent to the percentage set forth opposite such date and subject to
adjustments for prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount  

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

 

7



--------------------------------------------------------------------------------

Date

   Amount   December 31, 2016      0.25 %  March 31, 2017      0.25 %  June 30,
2017      0.25 %  September 30, 2017      0.25 %  December 31, 2017      0.25 % 
March 31, 2018      0.25 %  June 30, 2018      0.25 %  September 30, 2018     
0.25 %  December 31, 2018      0.25 %  March 31, 2019      0.25 %  June 30, 2019
     0.25 %  September 30, 2019      0.25 %  December 31, 2019      0.25 % 
March 31, 2020      0.25 %  June 30, 2020      0.25 %  September 30, 2020     
0.25 %  December 31, 2020      0.25 %  March 31, 2021      0.25 %  June 30, 2021
     0.25 %  September 30, 2021      0.25 %  December 31, 2021      0.25 % 
March 31, 2022      0.25 %  June 30, 2022      0.25 % 

Tranche B2 Term Loan
Maturity Date

    
 
  the entire unpaid
principal balance of the
Tranche B2 Term Loans   
  
  

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche B2 Term Loans on the Tranche B2 Term Loan
Maturity Date.”

(p) Section 2.13 (Payments Generally) of the Credit Agreement is hereby amended
by (i) deleting each use of the phrase “ or Pro Rata Tranche B1 Term Share”
found in clauses (a)(ii) and (c)(ii) thereof and replacing it with the phrase,
“Pro Rata Tranche B1 Term Share or Pro Rata Tranche B2 Term Share”,
(ii) deleting the phrase “or Pro Rata Tranche B1 Term Shares” immediately after
each use of the phrase “Pro Rata Tranche B Term Shares” found in clause
(f) thereof and replacing it with the phrase, “Pro Rata Tranche B1 Term Shares
or Pro Rata Tranche B2 Term Shares” and (iii) adding the phrase “Fourth
Amendment Effective Date or Amendment Number 1 Effective Date, as the case may
be,” after the words “Closing Date” in clause (f) thereof.

 

8



--------------------------------------------------------------------------------

(q) Section 2.17 (Specified Refinancing Debt) of the Credit Agreement is hereby
amended by inserting the phrase “ Pro Rata Tranche B2 Term Share,” immediately
after the phrase “Pro Rata Tranche B1 Term Share,” in clause (b) thereof.

(r) Section 3.07(b) (Substitution of Lenders) of the Credit Agreement is hereby
amended by deleting the phrase, “its Pro Rata Tranche B Term Share of the
Tranche B Term Loan (except for any Tranche B1 Term Loan) and its Pro Rata
Tranche B1 Term Share of the Tranche B1 Term Loan” and replacing it with the
phrase, “its Pro Rata Tranche B Term Share of the Tranche B Term Loan (except
for any Tranche B1 Term Loan and any Tranche B2 Term Loan), its Pro Rata Tranche
B1 Term Share of the Tranche B1 Term Loan and its Pro Rata Tranche B2 Term Share
of the Tranche B2 Term Loan”.

(s) Section 7.03 (Indebtedness) of the Credit Agreement is hereby amended by
deleting the phrase “Stated Tranche B1 Term Loan Maturity Date” in clause
(f) thereof and replacing it with the phrase “Stated Tranche B2 Term Loan
Maturity Date”;

(t) Section 10.01(a) (Amendments, Etc.) of the Credit Agreement is hereby
amended by (i) inserting the phrase “the Required Tranche B2 Term Loan Lenders,”
immediately following the phrase “the Required Tranche B1 Term Loan Lenders,” at
both instances of the phrase found in clause (ii) thereof, (ii) inserting the
phrase “Pro Rata Tranche B2 Term Shares,” immediately following the phrase “Pro
Rata Tranche B1 Term Shares,” in clause (vii) thereof, (iii) inserting the
phrase ““Required Tranche B2 Term Loan Lenders,”” immediately following the
phrase ““Required Tranche B1 Term Loan Lenders,”” in clause (ix) thereof,
(v) inserting the phrase ““Pro Rata Tranche B2 Term Share,”” immediately
following the phrase ““Pro Rata Tranche B1 Term Share,”” in clause (ix) thereof
and (vi) deleting the phrase “and the Required Tranche B1 Term Loan Lenders” in
the hanging paragraph immediately following clause (x) thereof and replacing it
with the phrase, “the Required Tranche B1 Term Loan Lenders and the Required
Tranche B2 Term Loan Lenders”.

(u) Section 10.07(a) (Assignments and Participations) of the Credit Agreement is
hereby amended by deleting the phrase “and/or Pro Rata Tranche B1 Term Share” at
both instances of the phrase found in clause (i)(D) thereof and replacing it
with, “Pro Rata Tranche B1 Term Share and/or Pro Rata Tranche B2 Term Share”.

Section 2. New Tranche B1 Term Loans; New Tranche B1 Term Loan Lenders.

(a) The US Borrower, the Administrative Agent, the New Tranche B1 Term Loan
Lenders and the Tranche B2 Term Loan Lenders acknowledge and agree that (i) the
New Tranche B1 Term Loans shall be deemed to be “Incremental Tranche B Term
Loans”, “Incremental Term Loans”, “Tranche B Term Loans”, “Term Loans” and
“Loans”, and (ii) the New Tranche B1 Term Loan Lenders holding New Tranche B1
Term Loans shall be “Tranche B Term Loan Lenders”, “Term Loan Lenders” and
“Lenders”, in each case of (i) and (ii) above, under, and for all purposes of,
the Amended Credit Agreement (except as expressly provided otherwise in the
Amended Credit Agreement) and the other Loan Documents, and such New Tranche B1
Term Loan Lenders shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all of the rights of a Tranche B
Term Loan Lender thereunder (except as expressly provided otherwise in the
Amended Credit Agreement). The US Borrower, the Administrative Agent, the New
Tranche B1 Term Loan Lenders and the Tranche B2 Term Loan Lenders hereby further
acknowledge and agree that the New Tranche B1 Term Loans made on the Amendment
Number 1 Effective Date shall not constitute a separate Series of Tranche B1
Term Loans, but shall instead be one series with, and increase the amount of,
the Tranche B1 Term Loans made on the Fourth Amendment Effective Date and, when
funded, will constitute Tranche B1 Term Loans for all purposes of the Amended
Credit Agreement. The Term B1 Facilities Increase is a facilities increase
pursuant to Section 2.01(c) (Facilities Increase).

 

9



--------------------------------------------------------------------------------

(b) The obligations of the New Tranche B1 Term Loan Lenders who committed to
make New Tranche B1 Term Loans to fund each of their respective Pro Rata Tranche
B1 Term Shares (as defined in the Amended Credit Agreement) of the New Tranche
B1 Term Loans are several and not joint. The failure of any New Tranche B1 Term
Loan Lender who committed to make New Tranche B1 Term Loans to fund its Pro Rata
Tranche B1 Term Share of the New Tranche B1 Term Loans on the applicable
Facilities Increase Date shall not relieve any other New Tranche B1 Term Loan
Lender who committed to make New Tranche B1 Term Loans of its corresponding
obligation to do so on such date, and no New Tranche B1 Term Loan Lender making
New Tranche B1 Term Loans shall be responsible for the failure of any other New
Tranche B1 Term Loan Lender who committed to make New Tranche B1 Term Loans to
fund its Pro Rata Tranche B1 Term Share of the New Tranche B1 Term Loans.

Section 3. Tranche B2 Term Loans; Tranche B2 Term Loan Lenders.

(a) The US Borrower, the Administrative Agent, the New Tranche B1 Term Loan
Lenders and the Tranche B2 Term Loan Lenders acknowledge and agree that (i) the
Tranche B2 Term Loans shall be deemed to be “Incremental Tranche B Term Loans”,
“Incremental Term Loans”, “Tranche B Term Loans”, “Term Loans” and “Loans” and
(ii) the Tranche B2 Term Loan Lenders holding Tranche B2 Term Loans shall be
“Tranche B Term Loan Lenders”, “Term Loan Lenders” and “Lenders”, in each case
of (i) and (ii) above, under and for all purposes of, the Amended Credit
Agreement (except as expressly provided otherwise in the Amended Credit
Agreement) and the other Loan Documents, and such Tranche B2 Term Loan Lenders
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all of the rights of a Tranche B Term Loan Lender
thereunder (except as expressly provided otherwise in the Amended Credit
Agreement). The US Borrower, the Administrative Agent, the New Tranche B1 Term
Loan Lenders and the Tranche B2 Term Loan Lenders hereby further acknowledge and
agree that the Tranche B2 Term Loans made on the Amendment Number 1 Effective
Date shall constitute a separate Series of Tranche B Term Loans and, when
funded, will constitute Tranche B Term Loans for all purposes of the Amended
Credit Agreement. The Term B2 Facilities Increase is a facilities increase
pursuant to Section 2.01(c) (Facilities Increase).

(b) The obligations of the Tranche B2 Term Loan Lenders who committed to make
Tranche B2 Term Loans to fund each of their respective Pro Rata Tranche B2 Term
Shares (as defined in the Amended Credit Agreement) of the Tranche B2 Term Loans
are several and not joint. The failure of any Tranche B2 Term Loan Lender who
committed to make Tranche B2 Term Loans to fund its Pro Rata Tranche B2 Term
Share of the Tranche B2 Term Loans on the applicable Facilities Increase Date
shall not relieve any other Tranche B2 Term Loan Lender who committed to make
Tranche B2 Term Loans of its corresponding obligation to do so on such date, and
no Tranche B2 Term Loan Lender making Tranche B2 Term Loans shall be responsible
for the failure of any other Tranche B2 Term Loan Lender who committed to make
Tranche B2 Term Loans to fund its Pro Rata Tranche B2 Term Share of the Tranche
B2 Term Loans.

Section 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Amendment Number 1 Effective Date”) on which each of the
following conditions precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following (unless otherwise agreed to or waived by the Administrative Agent), in
form and substance satisfactory to the Administrative Agent and dated as of the
Amendment Number 1 Effective Date:

(i) this Amendment, duly executed by the Borrower Representative, the
Administrative Agent, each New Tranche B1 Term Loan Lender and each Tranche B2
Term Loan Lender;

 

10



--------------------------------------------------------------------------------

(ii) the Consent, Agreement and Affirmation of Guaranty and Pledge and Security
Agreement in the form attached hereto as Exhibit A (the “Guarantor Consent”),
duly executed by each of the Guarantors;

(iii) written commitments in form and substance satisfactory to the
Administrative Agent duly executed by the applicable New Tranche B1 Term Loan
Lenders in an aggregate amount at least equal to the amount of the New Tranche
B1 Term Loans;

(iv) written commitments in form and substance satisfactory to the
Administrative Agent duly executed by the applicable Tranche B2 Term Loan
Lenders in an aggregate amount at least equal to the amount of the Tranche B2
Term Loans;

(v) a copy of the certificates of such official attesting to the good standing
of each such Loan Party, except for the Luxembourg Borrower, in such State on or
prior to the Amendment Number 1 Effective Date;

(vi) (A) with respect to the US Borrower, a certificate of a Secretary or
Assistant Secretary of the US Borrower or such other Person designated to act on
behalf of the US Borrower; and (B) with respect to any other Loan Party (other
than the Luxembourg Borrower), a certificate of a Secretary, an Assistant
Secretary or a Vice President of such Loan Party or such Person designated to
act on behalf of such Loan Party, in each case, certifying (w) the names and
true signatures of each officer of such Loan Party that has been authorized to
execute and deliver this Amendment and any Loan Document or any other document
required hereunder to be executed and delivered by or on behalf of such Loan
Party, (x) that there have been no changes in the by-laws (or equivalent
Constituent Document) of such Loan Party as in effect on the date of such
certification from the by-laws (or equivalent Constituent Document) of such Loan
Party delivered in connection with the Credit Agreement other than those changes
attached to the certificate, (y) the resolutions of such Loan Party’s Board of
Directors or the Board of Managers or Sole Member (or equivalent governing body)
approving and authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party, including the
incurrence of the New Tranche B1 Term Loans and the Tranche B2 Term Loans and
(z) that there have been no changes in the certificate of incorporation (or
equivalent Constituent Document) of such Loan Party from the certificate of
incorporation (or equivalent Constituent Document) delivered in connection with
the Credit Agreement other than those changes attached to the certificate;

(vii) a favorable opinion of Kane Kessler, P.C., counsel to the Loan Parties in
form and substance reasonably satisfactory to the Administrative Agent, and
addressing such matters related to this Amendment as the Administrative Agent
may reasonably request;

(viii) a certificate of a Responsible Officer of the US Borrower, in form and
substance satisfactory to the Administrative Agent, stating that the US Borrower
and each of its Subsidiaries on a consolidated basis are Solvent after giving
effect to the New Tranche B1 Term Loans and the Tranche B2 Term Loans, the
application of the proceeds thereof in accordance with this Amendment and the
payment of all estimated Attorney Costs, and accounting and other fees related
to this Amendment and the Acquisition and to the other Loan Documents and the
transactions contemplated thereby; and

(ix) such additional documentation as the Administrative Agent may reasonably
require prior to the execution and delivery of this Amendment.

(b) Additional Conditions. (i) The US Borrower shall have delivered to the
Administrative Agent a duly executed Tranche B Term Loan Interest Rate Selection
Notice, (ii) except as expressly waived or

 

11



--------------------------------------------------------------------------------

modified pursuant to the terms of this Amendment, the New Tranche B1 Term Loans
and the Tranche B2 Term Loans shall be made on the terms and conditions set
forth in Section 2.01(c) (Facilities Increase) of the Credit Agreement and
(iii) the US Borrower shall be in compliance with Section 7.13 (Financial
Covenants) of the Credit Agreement on the Amendment Number 1 Effective Date for
the most recently ended fiscal quarter for which financial statements are
available pursuant to Section 6.01(a) or (b) (Financial Statements) of the
Credit Agreement, both before and after giving pro forma effect to the New
Tranche B1 Term Loans and the Tranche B2 Term Loans.

(c) Fees and Expenses Paid. The Borrower Representative shall have paid to the
Administrative Agent, for the account of (i) the Agents, all fees and expenses
(including Attorney Costs of the Agents) due and payable on or before the
Amendment Number 1 Effective Date and (ii) the Lenders (including any Person
becoming a Lender of New Tranche B1 Term Loans and Tranche B2 Term Loans on the
Amendment Number 1 Effective Date), any fees due and payable on or before the
Amendment Number 1 Effective Date.

(d) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the US Borrower certifying that the following statements shall be
true on the Amendment Number 1 Effective Date, both before and after giving
effect to the incurrence of the New Tranche B1 Term Loans and the Tranche B2
Term Loans and the application of the proceeds thereof:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the Closing Date and
shall be true and correct in all material respects on and as of the Amendment
Number 1 Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date, and
except to the extent such representations and warranties are qualified as to
materiality, in which case such representations and warranties shall be true and
correct; and

(ii) no Default or Event of Default shall have occurred and be continuing.

Section 5. Certain Covenants and Agreements.

(a) Further Assurances. The Borrower Representative hereby covenants and agrees
that after giving effect to this Amendment, the US Borrower and its respective
Subsidiaries shall take such other actions and deliver such documents, at their
sole cost and expense, as reasonably requested by Administrative Agent in
furtherance of the foregoing, and the US Borrower shall otherwise comply in all
respects with Section 6.14 (New Subsidiaries and Pledgors) and Section 6.20
(Further Assurances) of the Amended Credit Agreement in accordance with the
terms thereof.

(b) Default. Any breach by the US Borrower of its obligations under this
Section 5 shall constitute a Default under Section 8.01(c) (Other Defaults) of
the Amended Credit Agreement and, if unremedied after the provision of notice
and passage of time contemplated by such Section, an Event of Default for all
purposes of the Amended Credit Agreement and the other Loan Documents.

 

12



--------------------------------------------------------------------------------

Section 6. Representations and Warranties. The Borrower Representative on behalf
of itself and the other Loan Parties, hereby represents and warrants to the
Administrative Agent and each New Tranche B1 Term Loan Lender and Tranche B2
Term Loan Lender as follows:

(a) The execution, delivery and performance of this Amendment and the Guarantor
Consent by each Loan Party that is a party hereto and thereto have been duly
authorized by all necessary corporate or other Organizational Action (including
the consent of stockholders where required), and this Amendment and the
Guarantor Consent do not and will not (i) contravene or violate any of the terms
of any of such Person’s Constituent Documents, (ii) conflict with or result in
any breach or contravention of, constitute a default under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
material to the Loan Parties as a whole to which the Person is a party,
(iii) result in the creation or imposition of any Lien upon any property of such
Person or any of its Subsidiaries except for any Permitted Liens, or
(iv) violate any Law the violation of which would be material to the Loan
Parties as a whole (including Regulations T, U and X of the FRB) or material
order, injunction, writ or decree of any Governmental Authority or arbitral
award to which such Person or its property is subject.

(b) This Amendment and the Guarantor Consent have been duly executed and
delivered by each Loan Party that is a party hereto and thereto. This Amendment,
the Guarantor Consent and the Credit Agreement, as amended hereby, constitute a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party hereto and thereto in accordance with its terms,
except as the enforceability thereof may be limited by public policy, applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

Section 7. Reference to and Effect on the Loan Documents.

(a) As of the Amendment Number 1 Effective Date, each reference in the Credit
Agreement and the other Loan Documents to the “Credit Agreement”, “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or of any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document.

(d) The Borrower Representative hereby confirms that the security interests and
Liens granted by the Borrowers pursuant to the Loan Documents continue to secure
the Obligations and that such security interests and Liens remain in full force
and effect.

Section 8. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 9. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Amendment, each Person party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

13



--------------------------------------------------------------------------------

Section 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 11. Severability. The fact that any term or provision of this Amendment
(or of the Credit Agreement to the extent modified pursuant to this Amendment)
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 12. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile, PDF or other electronic copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.

Section 13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

BORROWER REPRESENTATIVE:

JARDEN CORPORATION, a Delaware

corporation

By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President - Administration,
General Counsel and Secretary

[Amendment Number 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CONSENTED to with respect to the amendment of a technical nature contained in
Section 1(o) of this Amendment, as permitted under Section 10.01(a) of the
Credit Agreement.

 

LUXEMBOURG BORROWERS:

JARDEN LUX HOLDINGS S.à r.l., a company incorporated under the laws of the Grand
Duchy

of Luxembourg

By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Authorized Signatory

JARDEN LUX FINCO S.à r.l., a company incorporated under the laws of the Grand
Duchy

of Luxembourg

By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager

[Amendment Number 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, New Tranche B1 Term Loan Lender and
Tranche B2 Term Loan Lender By:  

/s/ Christopher R. Lee

Name:   Christopher R. Lee Title:   Vice President

[Amendment Number 1 to Amended and Restated Credit Agreement]